Citation Nr: 0715038	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-01 828	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post traumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to April 
1969, and from June 1972 to April 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which assigned an initial 10 percent 
rating effective August 14, 2002.  The veteran appealed the 
March 2003 initial rating decision, and in a June 2004 RO 
decision, he was granted a temporary evaluation of 100 
percent effective April 11, 2004, because of hospitalization 
over 21 days.  A December 2004 rating decision assigned a 30 
percent evaluation effective August 14, 2002.  (The 100 
percent rating was effective April 11, 2004, to May 31, 2004.  
Beginning June 1, 2004, the evaluation was 30 percent.)  On a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of the 30 percent rating is not a full grant of the 
benefits sought on appeal, and since the veteran is still 
seeking a higher rating, the matters remain before the Board 
for appellate review, and the issues are as characterized as 
above.  


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity; his 
symptoms include a guarded affect, reasoning and judgment 
problems, and difficulty in establishing effective work and 
social relationships.




CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for PTSD 
from August 14, 2002, to April 10, 2004, and from June 1, 
2004, onward have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in November 2002, prior to 
the initial decision on the claim in March 2003.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the November 2002 notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for service connection.  After the 
veteran was granted service connection for PTSD and was 
assigned a 10 percent rating in the March 2003 RO decision, 
he filed a notice of disagreement (NOD), received by VA in 
January 2004, contending that he deserved a higher rating.  

While the veteran was not given specific notice of the 
information and evidence necessary to substantiate a claim 
for an increased rating after filing his January 2004 NOD, 
the March 2003 RO decision explained the laws and regulations 
pertaining to his claim, including the specific rating 
criteria in the VA Schedule for Rating Disabilities necessary 
to substantiate his increased rating claim.  Further, the 
claim was readjudicated in December 2004, with the veteran 
receiving an increased rating.  (The June 2004 rating 
decision was a temporary evaluation of 100 percent because of 
a period of hospitalization lasting over 21 days.)  In the 
December 2004 rating decision, as well as the December 2004 
statement of the case (SOC), the veteran was also informed of 
the laws and regulations pertaining to his claim, including 
the specific rating criteria necessary to substantiate an 
increased rating.  He has been provided with every 
opportunity to submit evidence and argument in support of the 
claim and to respond to the VA notice, and he has taken 
advantage of these opportunities, submitting evidence and 
argument in support of the claim.  Viewed in context, the 
furnishing of the required notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  Nor does the veteran claim that he has been 
prejudiced.  The veteran has had a "meaningful opportunity 
to participate effectively" in the processing of his claim.  
Id. at 120-21.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.  
Cf. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the 
case).

The November 2002 notice letter informed the veteran of the 
elements necessary to establish service connection.  
Concerning the content of the notice for an increased rating, 
the March 2003 and December 2004 RO decisions as well as the 
December 2004 SOC informed the veteran of the specific rating 
criteria pertaining to his service-connected PTSD. 

The November 2002 notice letter described the information and 
evidence that VA would seek to provide including medical 
records, employment records, or records from other federal 
agencies.  The RO also explained what information and 
evidence the veteran was expected to supply to VA.  The 
letter asked the veteran to provide information about any 
medical records that he thought would help VA decide his 
claim. 

With regard to what evidence the veteran is expected to 
provide and what evidence VA will obtain with regard to 
increased rating claims, the Board notes that, generally 
speaking with regard to claims for increased ratings, all a 
veteran must do is state that his service-connected 
disability has gotten worse since the last time VA evaluated 
him, and this will prompt VA to develop all the evidence 
needed to ascertain whether his disability has worsened in 
accordance with the criteria for a higher disability rating.  
The development of this evidence generally includes obtaining 
recent VA treatment records and private medical records that 
the veteran has put VA on notice of the existence of and, if 
any treatment records or other medical records obtained do 
not adequately address the rating criteria for the particular 
disability, scheduling the veteran for a VA examination to 
assess the current level of his disability with regard to 
those criteria.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (holding that where the veteran claims that a 
service-connected disability is worse than when originally 
rated, and the available evidence is too old to adequately 
evaluate the current state of the condition, the VA must 
provide a new examination).

Although this case does not involve a claim for an increased 
rating but rather an appeal of the initial rating assigned 
when service connection was granted, the procedures regarding 
the duties to notify and assist are similar.  In this case, 
the veteran appealed the initial rating, arguing essentially 
that his disability was worse as shown by the evidence that 
VA had available at the time it assigned the initial rating.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
December 2004 rating decision and statement of the case 
increased his initial rating to 30 percent and notified him 
of the specific rating criteria for his service-connected 
disability in the VA Schedule for Rating Disabilities for a 
higher rating and of the reasons that a 30 percent rating had 
been assigned based on the evidence available at that time.  
Specifically, the documents noted that the veteran was 
granted an increased rating based on a March 2003 VA PTSD 
examination that the veteran was afforded in connection with 
his claim.

Although the notice letter sent to the veteran did not 
specifically contain the "fourth element," the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  In this 
regard, the RO has informed the veteran in the rating 
decisions and SOC of the evidence that was needed to 
substantiate his claim.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the first three elements are not 
applicable because this is an increased rating claim, and 
therefore service connection has already been established.  
As noted the March 2003 and December 2004 rating decisions 
contained specific notice of the type of evidence necessary 
to establish a higher disability rating.  Further, the 
letters accompanying the rating decisions provided 
information regarding the effective dates for the disability 
on appeal.  Despite the inadequate notice, if any, provided 
to the veteran on the disability rating and effective date, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the veteran is entitled to a 
higher rating for PTSD, any questions as to the appropriate 
effective date will be referred to the RO.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran underwent a VA 
examination in March 2003.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC, which informed them of the laws 
and regulations relevant to his claim.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.

LAW 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

The veteran was assigned a 30 percent disability evaluation 
for PTSD from August 14, 2002, to April 10, 2004, and 
currently from June 1, 2004, pursuant to 38 C.F.R. 4.130, 
Diagnostic Code 9411.  The pertinent provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 relating to rating mental 
disorders, including PTSD, read as follows:

70 percent  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 (incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes).

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126 (2006).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.


ANALYSIS

The veteran seeks a rating in excess of 30 percent for PTSD.  
The evidence consists of, but is not limited to, statements 
written by the veteran and his representative, a private July 
2002 psychological evaluation, a March 2003 VA PTSD 
examination, and VA treatment records dated from October 2002 
to October 2004.  After considering the evidence of record 
under the laws and regulations as set forth above, the Board 
concludes that the veteran is entitled to a higher initial 
evaluation for PTSD.  The veteran has been shown to have 
occupational and social impairment with reduced reliability 
and productivity.  In this regard, during the March 2003 VA 
examination, the veteran was found to have a guarded affect; 
daily intrusive memories and frequent dreams of his combat 
experiences; difficulty with concentration and focus; a loss 
of interest in previously pleasurable activities; and 
feelings of anger, irritability, depression, and nervousness.  
The veteran reported generalized social avoidance, 
frustration with co-workers, feeling detached from others, 
and generally isolated except for his family.  VA treatment 
entries dated from June to October 2004 reflected that the 
veteran continued to experience mild reasoning and judgment 
problems, problems concentrating, intrusive recollections and 
nightmares of Vietnam quite often, anxiety, hypervigilance, 
irritability, depression, and anger.  He continued to report 
a loss of interest in activities, avoiding people, and family 
and job related stress.  

The Board finds it significant that the veteran had GAF 
scores of 50 on a February 2003 VA treatment entry, 52 on the 
March 2003 VA examination, and 50 on a September 2003 VA 
treatment entry.  VA treatment entries dated from January to 
October 2004 indicated that his GAF scores were consistently 
55.  As noted above, GAF scores between 41 and 50 reflect 
serious symptoms or any serious impairment in social or 
occupational functioning and GAF scores between 51 and 60 
reflect moderate symptoms or moderate difficulty in social or 
occupational functioning.  See 38 C.F.R. §§ 4.125, 4.130.  
When all of the evidence and findings are considered, 
including the degree of functioning as evidenced by these 
reported scale scores, the Board is of the opinion that that 
the veteran's PTSD more nearly approximates the criteria for 
a 50 percent disability evaluation.  38 C.F.R. § 4.7.  
Accordingly, the Board concludes that an initial evaluation 
of 50 percent for PTSD is warranted.  The benefit of the 
doubt is resolved in the veteran's favor.  See 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.130, Diagnostic Codes 9411.

The Board has also considered whether an evaluation in excess 
of 50 percent for PTSD is warranted under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  However, the medical evidence of 
record does not show the veteran to have occupational and 
social impairment with deficiencies in most areas.  In this 
regard, the veteran was not found to have obsessional rituals 
which interfered with routine activities; speech that was 
intermittently illogical, obscure, or irrelevant; near 
continuous panic affecting his ability to function 
independently, appropriately, and effectively; nor spatial 
disorientation.  In fact, upon examination, the veteran was 
found to be alert and oriented and have clear thoughts.  The 
Board acknowledges that the veteran was irritable and has had 
a diagnosis of depression in VA treatment entries since June 
2004 and reported in September 2003 that he has felt 
depressed for the last 15-20 years but notes that depression 
is contemplated in the 50 percent rating.  Additionally, in 
September 2003, he indicated suicidal thinking after his wife 
had a heart attack but no intent and he has not reported 
suicidal or homicidal thoughts since then.  

The Board acknowledges that in February 2003 the veteran 
reported that he sometimes heard his name called and in June 
2004 he experienced seeing images of people wounded in 
Vietnam; however, there were no objective findings of 
delusions or hallucinations.  Further, evaluations should be 
based on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  See 38 C.F.R. 
§ 4.126.  Although the veteran reported that he felt isolated 
outside his family and problems with coworkers, as well as 
stress, the Board finds it significant that the veteran had 
been employed as a truck driver for 31 years and has been 
married for the past 18 years.  The Board concludes that 
veteran's reports reflect difficulty in establishing 
effective work and social relationships rather than an 
inability to establish and maintain effective relationships.  
As such, the overall disability picture appears to be most 
consistent with the criteria for a 50 percent evaluation.  
Therefore, the Board is of the opinion that an initial 
evaluation in excess of 50 percent is not warranted.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  The Board notes that the veteran has already 
been compensated with a temporary 100 percent evaluation for 
his period of hospitalization in April and May 2004.  
Further, the veteran reported working as a truck driver for 
the past 31 years and VA treatment records noted he returned 
to work after his hospitalization.  Therefore, the Board 
finds that the requirements for an extraschedular evaluation 
for the veteran's service-connected PTSD under the provisions 
of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial evaluation of 50 percent for PTSD is 
granted from August 14, 2002, to April 10, 2004, and from 
June 1, 2004, onward. 



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


